EXHIBIT 10.1





AMENDMENT NUMBER ONE
TO THE
EMPLOYMENT AGREEMENT WITH TIMOTHY K. ZIMMERMAN


This Amendment Number One (the “Amendment”) to the employment agreement, dated
as of January 25, 2018, (the “Agreement”) by and between Standard AVB Financial
Corp., a Maryland corporation (the “Company”),  Standard Bank, PaSB, a
Pennsylvania state-chartered savings bank (the “Bank”) and Timothy K. Zimmerman
(the “Executive”) is entered into as of April 30, 2020.  Capitalized terms which
are not defined herein shall have the same meaning as set forth in the
Agreement.


W I T N E S S E T H:


WHEREAS, the Executive is currently employed as the Chief Executive Officer of
the Company and Bank pursuant to the terms of the Employment Agreement; and


WHEREAS, Section 1 of the Employment Agreement provides that the Executive shall
serve as Chief Executive Officer of the Company and Bank until June 30, 2020 and
thereafter the Executive’s title shall be as mutually agreed to by the parties;
and


WHEREAS, the Company, Bank and the Executive desire to amend Section 1 of the
Agreement to specify the Executive’s title effective as of July 1, 2020 and to
provide a new level of Base Salary; and


WHEREAS, Section 15(a) of the Agreement provides that the Agreement may be
amended.
NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Agreement is hereby amended as follows:
Section 1.  Title.  Notwithstanding anything in the Employment Agreement to the
contrary, effective as of July 1, 2020, all references in the Employment
Agreement to “Chief Executive Officer” are hereby amended and replaced with
“Senior Executive Vice President and Chief Operating Officer.”


Section 2.  Base Salary.  Notwithstanding anything in the Employment Agreement
to the contrary, effective as of July 1, 2020, the Executive’s Base Salary is
$325,000.


Section 3.  Acknowledgement.  By executing and agreeing to this Amendment,
Executive hereby acknowledges and agrees that the change in title and base
salary reflected in Section 1 above, and the resultant change in Executive’s
duties and responsibilities, which changes are effective as July 1, 2020, do not
constitute a “Good Reason” for Executive’s resignation under



--------------------------------------------------------------------------------

Section 4(a)(ii)(A) of the Employment Agreement, and do not entitle Executive to
the payments and benefits set forth in either Section 4(b) of the Employment
Agreement.


Section 4.  Continuation of Employment Agreement.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Employment Agreement, all of which are ratified
and affirmed in all respects and shall continue in full force and effect and
shall be otherwise unaffected.


Section 5.  Governing Law.  This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.


Section 6.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.


2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, Bank and the Executive have duly executed this
Amendment as of the day and year first written above.


STANDARD AVB FINANCIAL CORP.






By:  /s/ Terence L. Graft

        Terence L. Graft
        Chairman of the Board of Directors


STANDARD BANK






By:  /s/ Terence L. Graft

        Terence L. Graft
        Chairman of the Board of Directors


TIMOTHY K. ZIMMERMAN






 /s/ Timothy K. Zimmerman



3